J-A02021-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF M.L.H., A               :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: M.L.H., A MINOR                 :
                                               :
                                               :
                                               :
                                               :   No. 387 WDA 2020

          Appeal from the Dispositional Order Entered January 21, 2020
     In the Court of Common Pleas of Allegheny County Juvenile Division at
                        No(s): CP-02-JV-0002230-2019


BEFORE: BOWES, J., NICHOLS, J., and McLAUGHLIN, J.

MEMORANDUM BY NICHOLS, J.:                           FILED: MARCH 8, 2021

       Appellant, M.L.H., appeals from the dispositional order entered after he

was adjudicated delinquent of receiving stolen property, theft by unlawful

taking, and fleeing or attempting to elude police.1 On appeal, Appellant claims

that the evidence was insufficient to sustain the adjudication of delinquency

because the Commonwealth did not present sufficient evidence identifying him

as the perpetrator of the offenses. Appellant also contends, and the juvenile

court and Commonwealth agree, that his adjudication of delinquency for

fleeing or attempting to elude a police officer should have been graded as a

misdemeanor rather than a felony. For the reasons that follow, we affirm in

part and vacate in part the adjudication of delinquency, vacate the

dispositional order, and remand for the juvenile court to amend the grading
____________________________________________


1 See 18 Pa.C.S. §§ 3925(a) and 3921(a), and 75 Pa.C.S. § 3733(a)
respectively.
J-A02021-21



on the adjudication of fleeing or attempting to elude police and enter a new

dispositional order.

      It was Christmas Eve, and Renee Bush’s vehicle, a silver Lexus, was

filled with gifts. Ms. Bush had started the vehicle and was about to drive away

from her house when she remembered that she had forgotten something

inside. Leaving the vehicle running, with her purse and the gifts in it, she

stepped back inside the house. When she returned outside, her vehicle was

not there. Ms. Bush immediately called the police and reported the stolen

vehicle. See N.T. Adjudication Hr’g, 1/14/20, at 5-7.

      Within minutes of Ms. Bush’s call, Wilkinsburg Police Officers located the

stolen vehicle driving on Ms. Bush’s street away from her house. Detective

Brandon Rourke started following the vehicle and turned on his lights and

sirens. The vehicle did not pull over. Officer Christopher Duncan, who was in

the area, pulled in behind Detective Rourke and turned on his lights and sirens.

Officer Duncan described the stolen vehicle as “going at least about 25 miles

[p]er hour.” Id. at 21.

      Officer Michael Adams saw the stolen vehicle stop on the side of the

road. He saw the driver as he left the vehicle and fled on foot. Officer Adams,

who was standing about ten to fifteen feet from the silver Lexus, saw the

driver’s face, despite the fact that the driver was wearing a hoodie. See id.

at 11. Officer Adams relayed a description of the driver, what he was wearing,

and the direction in which he was fleeing over the police radio and then




                                     -2-
J-A02021-21



secured the vehicle, which had started drifting backward down the road and

had slammed into a guardrail. See id. at 14.

      Officer Duncan and Officer Shawn Granger, together with his canine,

started following the driver’s trail, tracking him from the stolen vehicle down

a hill and to a nearby abandoned house in the neighborhood. See id. at 22.

As Officers Duncan and Granger were preparing to enter the house, Detective

Rourke advised them that someone was coming out of the front of the

abandoned house. Officer Duncan arrested Appellant as he was exiting the

abandoned house and brought him back to the stolen vehicle. See id. at 23.

Upon searching the house, officers found no other people, but did find a light

colored sweatshirt.

      When Officer Duncan and Appellant arrived at the stolen vehicle, Officer

Adams identified Appellant as the “same juvenile that [he] saw fleeing from

the car, but he was not wearing the same sweatshirt at the time.” Id. at 16.

Officer Adams estimated that about ten minutes had passed from his initial

sighting of Appellant fleeing the vehicle until he saw him again. Both sightings

were during daylight hours. See id.

      The juvenile court held an adjudication hearing on January 14, 2020. At

the hearing, Officer Adams identified Appellant as the driver of the stolen

vehicle. See id. at 13. He testified that when he saw Appellant after the

arrest, he was unsure if it was the same sweatshirt.        He confirmed that

“nothing about [Appellant’s] appearance [had changed]. Just his sweatshirt.”

Id. at 19. At the conclusion of the hearing, the court adjudicated Appellant

                                     -3-
J-A02021-21



delinquent of receiving stolen property, theft by unlawful taking, and fleeing

or attempting to elude police.     On January 21, 2020, the court denied

Appellant’s motion for reconsideration and entered the dispositional order.

This timely appeal followed. Appellant timely filed a court-ordered Pa.R.A.P.

1925(b) statement, and the juvenile court filed a responsive Rule 1925(a)

opinion.

      Appellant raises two issues on appeal:

      1. Whether the Commonwealth failed to present sufficient
         evidence as to the element of identity to establish beyond a
         reasonable doubt that [Appellant] committed the offenses of
         Receiving Stolen Property, Theft by Unlawful Taking, and
         Fleeing or Attempting to Elude a Police Officer where the only
         identification implicating [Appellant] came in court from a
         witness who was unable to identify him as the perpetrator at
         the scene?

      2. Whether the Commonwealth failed to present sufficient
         evidence to prove beyond a reasonable doubt that the offense
         of Fleeing or Attempting to Elude a Police Officer was properly
         graded as a felony rather than a misdemeanor where no
         evidence was presented that the pursuit in question ever
         exceeded 25 miles per hour or otherwise posed an
         extraordinary danger to police officers or the public?

Appellant’s Brief at 5.

      In his first issue, Appellant contends that identification testimony of

Officer Adams was so uncertain that it could not establish that Appellant was

the individual who stole the vehicle and eluded police. See id. at 15-16. He

alleges that Officer Adams provided a general description after initially

observing the perpetrator, noting only that it was a black male in a gray

sweatshirt and dark pants. Appellant claims that Officer Adams was “unsure”


                                    -4-
J-A02021-21



that Appellant was the perpetrator after the arresting officers brought him out

of the abandoned residence, and was further equivocal about the color of the

driver’s sweatshirt during his in court identification.   See id. at 18, 20.

Appellant claims that because the Commonwealth relied solely on Officer

Adams’ testimony to establish identity, and that testimony was uncertain and

based on a brief observation of the perpetrator while fleeing, evidence was

insufficient to prove that he was the individual who stole the vehicle. See id.

at 18-19.

      When reviewing a sufficiency of the evidence claim on an appeal from a

dispositional order following an adjudication of delinquency, our standard of

review is similar to the standard employed in criminal appeals alleging

insufficient evidence. We review the evidence to support the adjudication of

delinquency in the light most favorable to the Commonwealth as verdict

winner. See In re A.D., 771 A.2d 45, 48 (Pa. Super. 2001) (en banc).

      In reviewing the sufficiency of the evidence to support the
      adjudication below, we recognize that the Due Process Clause of
      the United States Constitution requires proof beyond a reasonable
      doubt at the adjudication stage when a juvenile is charged with
      an act which would constitute a crime if committed by an adult.

Id. (citations and quotation marks omitted).

      To sustain a conviction of receiving stolen property, the Commonwealth

must establish that a person “intentionally receive[d], retain[ed], or

dispose[d] of movable property of another” with knowledge that it was stolen

or the belief that it was probably stolen. 18 Pa.C.S. § 3925(a). To sustain a

conviction for theft by unlawful taking, the Commonwealth must prove that a

                                     -5-
J-A02021-21



person has “take[n], or exercise[d] unlawful control over, movable property

of another with intent to deprive him [or her] thereof.” 18 Pa.C.S. § 3921(a).

To sustain a conviction for fleeing or attempting to elude police, the

Commonwealth must prove that a “driver of a motor vehicle . . . fle[d] or

attempt[ed] to elude a pursuing police officer, when given a visual and audible

signal to bring the vehicle to a stop . . . .” 75 Pa.C.S. § 3733(a).2

       Further, “[i]n addition to proving the statutory elements of the crimes

charged beyond a reasonable doubt, the Commonwealth must also establish

the   identity   of   the   defendant      as   the   perpetrator   of   the   crimes.”
____________________________________________


2Section 3733 sets forth the grading for fleeing or attempting to elude police
as follows:

       (a.2) Grading.—

       (1) Except as provided in paragraph (2), an offense under
       subsection (a) constitutes a misdemeanor of the second degree.
       Any driver upon conviction shall pay an additional fine of $500.
       This fine shall be in addition to and not in lieu of all other fines,
       court expenses, jail sentences or penalties.

       (2) An offense under subsection (a) constitutes a felony of the
       third degree if the driver while fleeing or attempting to elude a
       police officer does any of the following:

          (i) commits a violation of section 3802 (relating to driving
          under influence of alcohol or controlled substance);

          (ii) crosses a State line; or

          (iii) endangers a law enforcement officer or member of the
          general public due to the driver engaging in a high-speed
          chase.

75 Pa.C.S. § 3733(a.2).

                                           -6-
J-A02021-21



Commonwealth v. Smyser, 195 A.3d 912, 915 (Pa. Super. 2018) (citation

and quotation marks omitted).

      Instantly,   Appellant   challenges   the   sufficiency   of   the   evidence

identifying him as the perpetrator.    Therefore, we will limit our review to

whether the Commonwealth established this element of the crime.                See

Commonwealth v. Cain, 906 A.2d 1242, 1244 (Pa. Super. 2006) (declining

to address the sufficiency of evidence supporting every element where an

appellant only challenges identification evidence).

      As to the sufficiency of identification evidence, this Court has held:

      [E]vidence of identification need not be positive and certain to
      sustain a conviction. Although common items of clothing and
      general physical characteristics are usually insufficient to support
      a conviction, such evidence can be used as other circumstances
      to establish the identity of a perpetrator.             Out-of-court
      identifications are relevant to our review of sufficiency of the
      evidence claims, particularly when they are given without
      hesitation shortly after the crime while memories were fresh.
      Given      additional     evidentiary     circumstances,        any
      indefiniteness and uncertainty in the identification
      testimony goes to its weight.

Commonwealth v. Orr, 38 A.3d 868, 874 (Pa. Super. 2011) (en banc)

(citations and quotation marks omitted; emphasis added). A challenge to the

weight of the evidence must first be raised with the juvenile court. See In re

J.B., 106 A.3d 76, 95 (Pa. 2014) (concluding that a weight of the evidence

claim must be presented to the juvenile court “so that it may address it in the

first instance”); see also Pa.R.J.C.P. 620(A)(2).




                                      -7-
J-A02021-21



      Here, Appellant’s claim—that Officer Adams was unsure and uncertain

in his identification—is a challenge to the weight of the evidence. See Orr,

38 A.3d at 874. Appellant, however, has waived any challenge to the weight

of the evidence by failing to raise it with the juvenile court. See In re J.B.,

106 A.3d at 95.

      To the extent that Appellant’s challenge may be construed as a

sufficiency challenge, it lacks merit.   It was for the juvenile court, as the

factfinder, to determine the credibility of witnesses, and the court concluded

that Officer Adams’ identification of Appellant was credible. Specifically, the

court explained:

      After hearing the testimony of all witnesses, it was clear to this
      court that [Appellant] changed his sweatshirt once entering the
      abandoned home on Hill Street. The sweatshirt that Officer
      Adams and Officer Duncan testified that they saw the suspect
      wearing, as he escaped from the stolen vehicle, was located in the
      basement of the house that [Appellant] was seen leaving from.
      There were no other persons in the abandon property and
      [Appellant] was apprehended within minutes of officers searching
      the area. Officer Adams testified that his uncertainty in the
      original identification of [Appellant] was due to the fact, he was
      no longer wearing the same color sweatshirt. However, both
      Officer Adams and Officer Duncan identif[ied] [Appellant] as the
      suspect that they observed fleeing from the stolen vehicle.
      Furthermore, both officers testified [Appellant] was wearing the
      same freshly muddy pants. This court has the authority to
      consider circumstantial evidence in making its decision.
      Additionally, as the factfinder, who has exclusive province in
      assigning the appropriate weight to witnesses’ testimony, this
      court found the Commonwealth’s witnesses cred[ible]. This court
      decided the evidence presented established [Appellant] was guilty
      beyond a reasonable doubt; and therefore, [Appellant] did commit
      the delinquent acts in which he was charged.

Juvenile Ct. Op., 4/14/20, at 14-15 (some capitalization omitted).


                                     -8-
J-A02021-21



      Accordingly, we conclude that Appellant’s challenge to the sufficiency of

the evidence establishing his identity does not merit relief. See Orr, 38 A.3d

at 874.

      In his second issue, Appellant contends that the juvenile court erred

when it graded his adjudication of delinquency for fleeing or attempting to

elude police as a felony of the third degree, rather than as a misdemeanor of

the second degree. Specifically, he claims that the Commonwealth did not

introduce evidence of any of the three criteria which would have been required

for a felony conviction; Appellant was not driving under the influence, did not

cross a state line, and did not engage in a high-speed chase. See Appellant’s

Brief at 23 (citing 75 Pa.C.S. § 3733(a.2)).

      In its Rule 1925(a) opinion, the juvenile court stated that “[a]fter a

review of the record, [it] agrees that it should have been graded a

misdemeanor because Officer Duncan testified [Appellant] reached a speed of

25 miles per hour, which would not be considered a high speed chase.”

Juvenile Ct. Op., at 15-16. The court stated that upon remand it would correct

the charge from a felony of a third degree to a misdemeanor of the second

degree. See id. at 16.

      Upon    review,   we   agree   that   the   evidence   introduced   by   the

Commonwealth did not establish that Appellant led police on a high speed

chase or engaged in any of the other behavior that would make his

adjudication of delinquency for fleeing or attempting to elude police a felony.

See 75 Pa.C.S. § 3733(a.2).

                                      -9-
J-A02021-21



      Therefore, we affirm in part and vacate in part the January 14, 2020

adjudication order, and vacate the January 21, 2020 dispositional order. We

remand for the juvenile court to correct the grading of the delinquent act from

a felony of the third degree to a misdemeanor of the second degree.

Furthermore, because the proper grading of the fleeing or attempting to elude

police may affect the juvenile court’s disposition, we remand for the entry of

a new dispositional order.

      Dispositional order vacated. Case remanded to the juvenile court for

further proceedings in accordance with this memorandum.            Jurisdiction

relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary




Date: 3/8/2021




                                    - 10 -